UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7362


NASHID PORTER,

                     Petitioner - Appellant,

              v.

CARLTON JOYNER,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-hc-02065-BO)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nashid Porter, Appellant Pro Se. Clarence Joe DelForge, III, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nashid Porter seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 (2012) petition for failing to exhaust his state remedies. We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 15, 2017. The

notice of appeal was filed on September 22, 2017. Because Porter failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED




                                              2